Title: General Orders, 26 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday Jany 26th 80.
            Parole Williamsburgh—  C. Signs Weisel. Weser.
          
          Captain William Van Lear of the 9th Pennsylvania regiment having done the duty of Brigade Major and Brigade Inspector of the 2nd Pennsylvania Brigade from the 12th day of december

last, is appointed Brigade Major and Inspector of the same ’till further orders; He is to be respected and obeyed accordingly.
        